*622MEMORANDUM *
Appellant Jose Mauricio Calderon asserts that his due process rights were violated because the jury instructions did not mirror his “antecedent threat” defense. However, the panoply of self-defense instructions given by the trial court adequately covered Calderon’s theory in light of the evidence presented. See Duckett v. Godinez, 67 F.3d 734, 746 (9th Cir.1995).
The prosecutorial misconduct claim was not included in the certificate of appealability, and is not before us. See Hiivala v. Wood, 195 F.3d 1098, 1103 (9th Cir.1999).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.